People ex rel. Duchnowski v New York State Div. of Parole (2014 NY Slip Op 09163)





People ex rel. Duchnowski v New York State Div. of Parole


2014 NY Slip Op 09163


Decided on December 31, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 31, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
THOMAS A. DICKERSON
LEONARD B. AUSTIN
JOSEPH J. MALTESE, JJ.


2013-09875

[*1]The People of the State of New York, ex rel. Leo Duchnowski, appellant,
vNew York State Division of Parole, et al., respondents. (S.C.I. No. 2421/10)


Christopher J. Cassar, P.C., Huntington, N.Y. (Richard Toscani of counsel), for appellant.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Michael S. Belohlavek and Matthew W. Grieco of counsel; Hailey A. Bair on the brief), for respondent New York State Division of Parole.

DECISION & ORDER
In a proceeding pursuant to CPLR article 70 for a writ of habeas corpus, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Calabrese, J.), entered October 2, 2013, which, after a hearing, denied the petition and dismissed the proceeding.
ORDERED that the judgment is affirmed, without costs or disbursements.
Contrary to the petitioner's contention, the respondents demonstrated that he knowingly, intelligently, and voluntarily waived his right to a preliminary parole revocation hearing (see  Executive Law § 259-i[3][c][i]; Matter of White v New York State Div. of Parole,  60 NY2d 920; People ex rel. Strickland v Miranda,  264 AD2d 789, 789; People ex rel. Aquino v New York State Bd. of Parole,  250 AD2d 789, 789; People ex rel. Romero v Johnson,  122 AD2d 240, 241; cf. People ex rel. Melendez v Warden of Rikers Is. Correctional Facility,  214 AD2d 301, 301-303). Accordingly, the Supreme Court correctly denied the petition and dismissed the proceeding.
SKELOS, J.P., DICKERSON, AUSTIN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court